Citation Nr: 1115849	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUES

1.  Entitlement to an effective date earlier than December 28, 2006 for the award of a temporary total rating based on the need for convalescence following service-connected left knee surgery.

2.  Entitlement to assignment of a temporary total rating based on the need for convalescence following service-connected left knee surgery beyond February 28, 2007.

3.  Entitlement to a rating greater than 20 percent for service-connected left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In April 2010, the Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims folder.


FINDINGS OF FACT

1.  At a Board hearing on April 29, 2010, the Veteran withdrew his appeal seeking an effective date earlier than December 28, 2006 for the award of a temporary total rating based on the need for convalescence following service-connected left knee surgery.

2.  The Veteran remained in convalescence status from the time of his surgery in December 2006 until April 10, 2007, at which time he was medically cleared to resume physical activity such as jogging and hopping. 


3.  The Veteran's service-connected left knee disability, status post left anterior cruciate ligament (ACL) reconstruction with four-strand hamstring autograft, lateral meniscectomy, and microfracture lateral femoral condyle, has resulted in leg extension limited to 20 degrees and slight instability of the medial collateral ligament.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the veteran on the issue of entitlement to an effective date earlier than December 28, 2006 for the award of a temporary total rating based on the need for convalescence following service-connected left knee surgery have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for an extension to April 10, 2007, for the award of a temporary total rating based on the need for convalescence following service-connected left knee surgery have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.30 (2010).

3.  The criteria for a 30 percent rating for limitation of left leg extension, as well as a separate 10 percent rating for left knee instability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5261 (2010); VAOPGCPREC 23-97 (July 1, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-2004 (Sept. 17, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks extension of a temporary total rating based on the need for convalescence following service-connected left knee surgery beyond February 28, 2007.  He specifically requests an extension until June 11, 2007, which corresponds to the time period that his private physician released him to regular work duties with no restrictions.

Additionally, the Veteran seeks a schedular rating greater than 20 percent for service-connected left knee disability.  He reports chronic left knee pain of 5/10 severity which increases to 8/10 severity during flare-ups of disability.  He further reports functional limitations upon use which include generalized fatigue and weakness sensation.

At the outset, the Board notes that the Veteran has been service-connected for left knee disability since July 1996.  He underwent left knee arthroscopy with lateral meniscus repair in 1998, and left knee arthroscopy with inside-out lateral meniscal repair in 1999.

In November - December 2006, the Veteran incurred a complete tear of his left anterior cruciate ligament as a result of a snow board accident.  Generally, VA compensation is payable for service-connected disability only, and evaluation of manifestations of disability of nonservice-connected origin are to be avoided.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

However, when symptomatology between service-connected and nonservice-connected origin cannot be medically differentiated, the provisions of 38 C.F.R. § 3.102 require that reasonable doubt be resolved in the veteran's favor such that all signs and symptoms of disability are attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

In this case, the RO initially denied the Veteran VA compensation for residuals of the December 2006 injury.  See RO rating decision dated March 2007.  However, the RO reversed this determination in a February 2008 rating decision based upon the following analysis:

At the personal hearing (dated January 2008) you presented an audio DVD of your ACL ligament reconstruction performed on December 28, 2006.  On the audio portion of the DVD, the surgeon, Dr. [P.], could be clearly heard to state that your previous knee surgeries had predisposed you to the torn ligament you sustained in a snowboarding accident on November 30, 2006.  Therefore, entitlement to a temporary total evaluation based on surgical treatment necessitating convalescence is established.

The Board makes this observation for two reasons.  First, in addressing all of these claims, the Board will find that all current manifestations of left knee disability are attributable to service-connected origin.  As such, the Board finds no need to discuss in detail the controversy regarding service-connected versus nonservice-connected residuals as that controversy has been fully resolved in the Veteran's favor.  See generally Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (a Board decision need not discuss, in detail, each piece of evidence of record, and may focus its attention on what the evidence shows, or fails to show, as to the claim at hand).

Second, the Veteran has undertaken extensive efforts in this case to present certain forms of evidence to VA.  He has expressed frustration that VA has either lost, misplaced or destroyed evidence favorable to his claim.  Of particular concern, the Veteran reports making several attempts to associate with the claims folder a copy of the DVD which had been played for the Decision Review Officer (DRO) in January 2008.  See Transcript of Board hearing, pp. 3-7.

Following the Board hearing in April 2010, the record on appeal was held open to allow the Veteran to submit any evidence that he desired to support his claims.  He responded by providing a copy of the DVD involving his ACL ligament reconstruction performed on December 28, 2006.  Unfortunately, through no fault of the Veteran, this DVD was damaged by VA personnel when a hole punch punctured the DVD itself.

In July 2010, the Board contacted the Veteran advising him of this situation and provided him an opportunity to submit an additional copy.  The Veteran has not responded.

At this juncture, the Board must make a determination as to whether for both evidentiary and due process reasons it is able to proceed with adjudication of the claims.  At his hearing in April 2010, the Veteran and his representative clearly voiced their desire for immediate Board adjudication without further evidentiary assistance provided by VA.  See Transcript of Board hearing, pp. 14-19.  As the issue of potential nonservice-connected symptomatology has been resolved in the Veteran's favor, the contents of the DVD have very little remaining evidentiary value.  See Transcript of Board hearing, p. 6; VA Form 21-4138 received in August 2007.  

In addition, the Board notes that the relevant contents of the DVD has been memorialized by the RO's February 2008 rating decision as well as the Veteran's recollections of what his physician stated.  Moreover, the most relevant issues on appeal concern the extent of left knee functionality following his December 2006 surgery for purposes of determining his eligibility for a further convalescence ratings, and his current functional impairments for purposes of determining his current schedular rating.  As such, the Board finds that no prejudice accrues to the Veteran in adjudicating his claims at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Earlier effective date for the award of a convalescence rating

The RO has certified for appeal the issue of entitlement to an effective date earlier than December 28, 2006 for the award of a temporary total rating based on the need for convalescence following service-connected left knee surgery.  The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At a Board hearing on April 29, 2010, the Veteran withdrew his appeal seeking an effective date earlier than December 28, 2006 for the award of a temporary total rating based on the need for convalescence following service-connected left knee surgery.  See Transcript of April 2010 Board hearing, p. 2.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there is no allegation of error of fact or law for appellate consideration on this claim which is dismissed for lack of jurisdiction by the Board.

Extension of the award of a convalescence rating

A total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Extensions of periods of one, two, or three months beyond the initial three months also may be made under subparagraphs (1), (2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, under subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b).

The United States Court of Appeals for Veterans Claims (Court) has held that notations in the medical record as to the veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  

In Felden, the Court noted that the term convalescence, as defined at DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 374 (28th ed.1994), means "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430.  It was further noted that, according to WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986), the word recovery meant "the act of regaining or returning toward a normal or healthy state."  Id.  In short, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

In pertinent part, the Veteran injured his service-connected left knee in November 2006 resulting in an ACL tear.  On December 28, 2006, he underwent left ACL reconstruction with four-strand hamstring autograft, lateral meniscectomy, and microfracture lateral femoral condyle.  Post-operatively, the Veteran experienced significant difficulty with left leg extension warranting a referral to physical therapy on January 30, 2007.  

A February 7, 2007 physical therapy evaluation report included the Veteran's report that his private physician had cleared him for ambulation without use of a brace or crutches, but that he continued to use these ambulation aids due to an inability to fully straighten his knee.  Examination showed extension limited to 30 degrees and flexion to 100 degrees, and otherwise described decreased muscle tone and strength as well as impaired gait.  It was recommended for the Veteran to undergo 8 weeks of physical therapy, three times per day.

On February 27, 2007, the Veteran's left knee demonstrated a range of motion from 10 to 120 degrees.  His anterior cruciate ligament was described as "solid."  At that time, the Veteran was removed from crutch use.  A follow-up appointment was scheduled for six weeks.

On April 10, 2007, the Veteran attended a follow-up consultation.  On examination, the Veteran's left knee lacked 7 to 8 degrees of full extension and had 125 degrees of flexion.  It appeared to the examiner that the Veteran's anterior cruciate ligament was tight.  As a result, the private examiner proposed the following plan:

PLAN:  [The Veteran] is having minimal pain.  His microfracture site is okay.  I think this might be one of those that takes a full year to loosen up completely.  I encouraged him to keep working on his exercises, not to use a brace at all, and he begin jogging and hopping.  I think that his river job this summer will help get him in shape and loosen up.  I will see him in two months and expect better motion by then.

On June 11, 2007, the Veteran attended a final follow-up consultation which stated as follows:

[The Veteran] is six months post-op from his anterior cruciate ligament reconstruction.  He now has full extension.  He lacks 5 degrees of full flexion.  He still has some numbness laterally where the tree hit him, but this is most likely post-traumatic, since there are no incisions over on that side.  Overall, he has made good progress.  He is happy.  He is doing some jump testing with therapy and feeling better all the time, and I will plan to check his progress in about two months or on an as needed basis, as he is cleared for full activity without restriction.

In a "RETURN TO WORK" prescription dated March 24, 2008, the Veteran's private physician indicated that the Veteran had been on convalescence from December 2006 to June 2007, and had been deemed able to return to regular work without restrictions on June 11, 2007.

The undisputed evidence in this case establishes that, following left knee surgery in December 2006, the Veteran remained on crutches until February 27, 2007.  At that time, the Veteran's crutch use was discontinued.  The RO discontinued the 100 percent rating pursuant to 38 C.F.R. § 4.30(a) effective February 28, 2007.

For the time period subsequent to February 28, 2007, there is no lay or medical evidence suggesting that the Veteran's left knee disability required application of a body cast, immobilization, the necessity for house confinement, or that regular weight-bearing was prohibited requiring the use of a wheelchair or crutches.  As such, the provisions of 38 C.F.R. § 4.30(a)(2), and (3) have no further application.

Rather, the Veteran contends entitlement to a temporary 100 percent rating under the provisions of 38 C.F.R. § 4.30(a)(1), due to the need for convalescence.  In support of this claim, the Veteran has submitted a medical statement from his treatment physician which indeed states that the Veteran had the need for convalescence until June 11, 2007.  Clearly, this medical opinion holds some probative value regarding the Veteran's need for convalescence beyond February 28, 2007.

However, the Board notes that the probative value of the March 2008 "RETURN TO WORK" statement is limited by the fact that this examiner does not provide any reasoning or rationale to support this assertion.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).

A closer review of the record reveals that, on February 27, 2007, the Veteran's private physician discontinued the Veteran's crutch use.  Nonetheless, the Veteran was not medically cleared to undertake any significant physical activities.  Furthermore, the Veteran was undergoing physical therapy three times per week.  

In the context of the entire evidentiary record including post-surgical progress notes, the Board finds that the evaluations provided by the Veteran's private physician demonstrates that the Veteran remained in convalescence status from the time of his surgery in December 2006 until April 10, 2007, which represents the time period for which the Veteran had not been medically cleared to engage in any physical activities other than physical therapy.  To this extent, the Veteran's appeal is granted.

However, on April 10, 2007, the Veteran's private physician determined that the Veteran's post-surgical healing had progressed to the extent that the Veteran could resume "jogging and hopping" without the use of a brace.  As a practical matter, this opinion reflects that the Veteran's post-surgical healing had progressed to a point that strenuous physical exercise was suggested and authorized.  In essence, the Veteran had been released to resume a normal lifestyle albeit with the understanding that it could take up to a year before the Veteran reached maximum medical improvement.  At this point, the Board finds that the Veteran had progressed to a point where he was no longer in a convalescence period.

In so deciding, the Board acknowledges the March 2008 statement from the Veteran's private physician that the Veteran remained in "convalescence" status until June 11, 2007.  However, it is unclear from the March 2008 statement how this examiner defined convalescence, and no specific opinion or analysis was provided in this statement.  It merely stated that the Veteran had been cleared for regular work duties without restrictions.  It is clear from this examiner's April 10, 2007 instructions that the Veteran's recovery had progressed to the point where he was cleared for physical activities with little, if any, restrictions.

In so deciding, the Board has also considered the Veteran's own perceptions of being in convalescence status.  He stresses that his private physician released him from convalescence status effective June 11, 2007 and that, prior to that time, he had been participating in rehabilitation.  He had been on crutches for "quite awhile" after surgery, and had not worked.  He also refers to the surgical report to establish the overall severity of his left knee disability.

In this case, the record is clear that the Veteran required extensive surgical correction of his left knee injury in December 2006.  As adjudicated below, the Board finds that the Veteran's current functional impairments are indeed quite severe warranting further VA compensation.  The Board also acknowledges the private examiner's April 2007 assessment that the Veteran's full recovery from the surgery may take as long as a year.

However, with respect to the issue of an extension of temporary convalescence benefits beyond April 10, 2007, the Board finds that preponderance of the evidence establishes that he entered non-convalescence status on April 10, 2007 per the findings of his private examiner.  In this respect, the credible lay and medical evidence establishes that, as of April 10, 2007, the Veteran's recovery had progressed to the point where he was cleared for physical activities with little, if any, restrictions.  

To the extent the Veteran argues otherwise, the Board places greater probative value to the Veteran's report of symptomatology to his private physician on April 10, 2007 as it is more contemporaneous in time to his recollections of symptoms several years after.  His allegations are also greatly outweighed by the impression of his private physician on April 10, 2007, as that examiner possesses greater expertise and training than the Veteran in evaluating his post-operative residuals and physical capabilities.

In sum, the Board finds that the criteria for an extension to April 10, 2007 for the award of a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30(a) have been met.  However, the preponderance of the evidence is against any further extension of benefits under 38 C.F.R. § 4.30 for any time during the appeal period.  There is no basis to apply the benefit of the doubt rule.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply when preponderance of evidence is against claim). 

Disability rating for left knee disability

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those claims which show present disability.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  

Pursuant to 38 C.F.R.  §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

Traumatic arthritis is rated analogous to degenerative arthritis under DC 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are DCs 5260 and 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

Similarly, VA General Counsel has held that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

Applying the criteria to the facts of this case, the Board finds that the Veteran is entitled to a 30 percent rating for limitation of left knee extension under DC 5261 as well as a 10 percent rating for left knee joint instability under DC 5257.  In this respect, the credible lay and medical evidence establishes that the Veteran's service-connected left knee disability, status post left ACL reconstruction with four-strand hamstring autograft, lateral meniscectomy, and microfracture lateral femoral condyle, has resulted in leg extension limited to 20 degrees and slight instability of the medial collateral ligament.

The facts of this issue may be briefly summarized.  As indicated above, in December 2006, the Veteran underwent left ACL reconstruction with four-strand hamstring autograft, lateral meniscectomy, and microfracture lateral femoral condyle.  Post-operatively, the Veteran experienced significant difficulty with left leg extension limited between 15 to 25 degrees which warranted a referral to physical therapy on January 30, 2007.  A February 7, 2007 physical therapy evaluation showed the Veteran to have extension limited to 30 degrees.  Extension was limited to 7 or 8 degrees in April 2007, and described as full in June 2007.

In March 2008, the Veteran underwent a VA Compensation and Pension (C&P) examination of his left knee.  At that time, the Veteran reported chronic left knee pain of 5/10 severity which increased to 8/10 severity during flare-ups of disability.  He further reported functional limitations upon use which included generalized fatigue and weakness sensation.  In the examination report, the examiner recounted an accurate history of the Veteran's left knee disability.  

On examination, the VA examiner described "significant" limitation of left knee motion in which the Veteran could actively flex the left knee from -20 degrees to 110 degrees, at which point he experienced severe pain.  With repetitive testing, the Veteran experienced a worsening of pain with flexion further limited to 100 degrees.  It did not produce weakness, impaired endurance of fatigue, change in coordination or flare-up.  There was no evidence of swelling, or inflammation.  There was some tenderness along the lateral aspect of the left knee.  Patella apprehension test was negative.  There was some laxity of the medial collateral ligament, but no evidence of laxity of the cruciate or lateral collateral ligaments.  The examiner stated that overall the Veteran's left knee was stable.  The left lower extremity strength was normal at 5/5 with give-way pain upon testing of the hamstrings and quadriceps.  There was a subtle degree of atrophy in the calf and thigh.  

According to the March 2008 VA C&P examination report, the Veteran experiences a loss of 20 degrees of left knee extension.  On the other hand, his private medical records demonstrate an immediate post-surgical history of similar limitation of leg extension with full extension demonstrated following his convalescence period.  Thus, a significant disparity of fact exists with respect to the actual limitation of extension in this case.

The Board observes that the Veteran underwent a significant surgical procedure involving left ACL reconstruction with four-strand hamstring autograft, lateral meniscectomy, and microfracture lateral femoral condyle.  The VA examiner noted that the Veteran demonstrated severe pain at 20 degrees of extension.  Additional findings included a subtle degree of atrophy in the left lower extremity.

Overall, the Board finds that the VA examiner's findings in March 2008 constitute a more extensive examination than conducted by the Veteran's private examiner in June 2007, and took into consideration the Veteran's functional limitations due to objectively demonstrated "severe" pain.  With consideration of the provisions of 38 C.F.R. § 4.7 as well as 38 C.F.R. §§ 4.40 and 4.45, the Board resolves reasonable doubt in favor of the Veteran and finds that the Veteran does indeed experience a loss of 20 degrees of left knee extension when functional impairment on use is taken into consideration.  As such, the criteria for a 30 percent rating under DC 5261 have been met for the entire appeal period.

Nonetheless, the Board finds additional compensation is not warranted based upon motion loss.  In this respect, the Board finds no clinical findings of record suggesting that the Veteran's left knee extension is limited to 30 degrees or more even with consideration of functional impairment on use.  Similarly, the Board finds no clinical findings of record suggesting that the Veteran's left knee flexion is limited to 45 degrees or more even with consideration of functional impairment on use.  

To the contrary, the VA examiner in March 2008 found that the Veteran's left knee demonstrated no worse than extension limited to 20 degrees and flexion limited to 100 degrees when taking into account functional impairment demonstrated on repetitive testing.  As held above, the Board has favorably applied the provisions of 38 C.F.R. §§ 4.40 and 4.45 in assigning a 30 percent rating for limitation of extension.  The Board finds no further basis to apply these provisions for a higher rating still based upon limitation of motion in either flexion or extension.  Notably, the Veteran himself has not described his left knee extension as being limited to 30 degrees or his left knee flexion as being limited to 45 degrees.

As instructed in VAOPGCPREC 23-97 and VAOPGCPREC 9-98, VA is not precluded from assigning separate disability ratings under DCs 5003 and 5257 provided that a separate rating is based upon additional disability.  In this case, the Veteran has significant limitation of extension which warrants a 30 percent evaluation under DC 5261.  The March 2008 VA C&P examination report also reflected that the Veteran's left knee demonstrated slight laxity of the medial collateral ligament, which is not contemplated in the criteria for DC 5261.  As such, the Board finds that a separate 10 percent rating under DC 5257 is warranted for the entire appeal period.

However, the Board finds additional compensation is not warranted based upon recurrent subluxation or lateral instability under DC 5257.  In this respect, the Veteran's private examiner has described the left knee stability as being "solid" and not requiring the use of a brace.  The VA examiner only noted "some" laxity of the medial collateral ligament, and found that the cruciate and lateral collateral ligaments showed no evidence of laxity and the examiner stated that overall the left knee was stable.  The Veteran himself has described a sensation of weakness, fatigue and instability, but has not described more than mild left knee instability.  

Overall, the preponderance of the lay and medical evidence shows that the Veteran's left knee instability is no more than slight in degree.

In adjudicating this case, the Board also considers additional diagnostic codes which may allow for higher ratings still.  There is no lay or medical evidence, however, that the Veteran's left knee results in ankylosis (DC 5256) or nonunion of the tibia and fibula with loose motion requiring a brace (DC 5262).  The Board further notes that the Veteran has reported a vague numb sensation on the lateral side of his leg which his private examiner has attributed to the Veteran's trauma when hitting a tree rather than surgical residuals.  As such, the Board finds no basis to consider VA compensation for this aspect of disability.

In short, the evidence supports a 30 percent rating for left knee limitation of extension and a separate 10 percent rating for left knee instability for the entire appeal period.  The preponderance of the evidence, however, is against higher still disability ratings.  In so deciding, the Board has deemed the Veteran's report of give-way symptoms and functional impairment on use as both competent and credible evidence in support of the claim.  The Board has heavily relied on the lay descriptions of symptomatology in assigning the separate ratings for both limitation of extension and the instability of the left knee.  

To the extent that the Veteran argues entitlement to higher ratings still, the Board finds that the findings from the Veteran's private examiner and the March 2008 VA C&P examiner hold considerably more probative value than the Veteran's contentions, as these physicians have greater training and expertise than the Veteran in evaluating an orthopedic disorder.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects of his service-connected left knee disability on his activities of work and daily living.  In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular ratings.  Notably, the Board has assigned separate disability ratings based upon limitation of motion and instability of the left knee, which encompasses the Veteran's report of limitation of motion, weakness, fatigue and give-way sensation.

The schedular criteria allow higher schedular ratings, but the Veteran does not meet, or more nearly approximate, such criteria.  The Veteran's need for convalescence after surgery has been addressed under the provisions of 38 C.F.R. § 4.30.  Furthermore, the Board finds no unusual aspects of the left knee disability which is not contemplated in the assigned schedular rating.  As the assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has not directly alleged entitlement to a total disability rating based upon individual unemployability based upon service-connected disability (TDIU).  The March 2008 VA C&P examination report reflects that the Veteran has been actively seeking employment, which demonstrates his perception of being employable.  On this record, the Board does not find that the issue of entitlement to a TDIU rating has been reasonably raised.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran filed an application for convalescence benefits in January 2007.  A pre-adjudicatory January 2007 VCAA notice advised the Veteran of the types of evidence needed to substantiate the convalescence claim and the relative duties on the part of the Veteran and VA in developing this claim.  Furthermore, the VCAA notice advised the Veteran as to "How VA Determines the Disability Rating" and "How VA Determines the Effective Date."  (emphasis original).  The latter notice provided the type of generic notice required for establishing a higher schedular disability rating.

On this record, the Board finds that the Veteran's January 2007 notice letter substantially complies with the VCAA content and timing requirements.  See Vazquez-Flores, 580 F.3d 1270 (Fed. Cir. 2009); Pelegrini, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's service treatment records and all private clinical records identified by the Veteran as relevant to his claims.  There are no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  There is also no showing that any records exist with the Social Security Administration which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's 8claim").

As noted above, VA has inadvertently damaged a DVD supplied by the Veteran which recorded his December 2006 left knee surgery.  As addressed above, the Board has accepted as true the Veteran's assertions regarding the contents of this DVD, particularly the comment by his physician that the Veteran's extensive surgical history pre-disposed him to the injury in November 2006.  There is no dispute of fact on this issue, and the Board has fully considered all current left knee disability manifestation as being of service-connected origin.  

The DVD commentary, however, has little relevance regarding the Veteran's left knee functioning after the surgery including the convalescence period and the subsequent schedular evaluations.  In any event, the Veteran was provided an additional opportunity to submit this evidence but he declined.  As reflected in the hearing transcript, the Veteran also elected to proceed with adjudication of his claims regardless of any duty to assist deficiencies.  As such, the Board honors and defers to the Veteran's wishes on this matter.

Additionally, the Veteran was afforded VA examination in March 2008.  This examination report contains all findings necessary to decide the claim.  The Veteran has generally voiced displeasure with the examination findings, but has not provided any specific reason why the examination report is deficient.  As adjudicated above, the examination report contained extremely favorable findings when compared to his private examiner, and the Board finds no deficiencies in the examination report itself.

Since this examination, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms involving the left knee to the extent that a higher or additional schedular rating may be possible.  At his hearing in April 2010, the Veteran indicated that his current symptoms were "very similar" to those manifested in March 2008.  See Transcript of April 2010 Board hearing, p. 17.  Thus, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The claim of entitlement to an effective date earlier than December 28, 2006 for the award of a temporary total rating based on the need for convalescence following service-connected left knee surgery is dismissed.

An extension to April 10, 2007, for the award of a temporary total rating based on the need for convalescence following service-connected left knee surgery is granted.

A 30 percent schedular rating for limitation of left leg extension, as well as a separate 10 percent rating for left knee instability, is granted.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


